              Case 1:17-cv-00712-CL         Document 39       Filed 02/18/19     Page 1 of 2




 1   G. Smith, M.A, J.D.
     55 Willow Way
 2
     Sedona, AZ 86336
 3
                                 UNITED STATES DISTRICT COURT
 4                                 FOR THE DISTRICT OF OREGON
 5
                                       MEDFORD DIVISION

 6
     G. SMITH,                           )                CASE NO.: 117CV00712CL
 7                                       )
 8          Plaintiff,                   )                PLAINTIFF’S MOTION TO EXTEND
                                         )                TIME FOR SERVICE OF SUMMONS
 9          v.                           )
                                         )
10
     JILL LIMERICK, BARBARA WILT         )
11          and JAMES SANSONE            )
                                         )
12          Defendants.                  )
     ____________________________________)
13

14
            Plaintiff hereby moves to extend time for service of summons and complaint on joined
15
     Defendants James Sansone and Barbara Wilt. This motion, for good cause as follows, is made
16

17   pursuant to F.R.C.P. 4(m) and L.R. 16-3.
18          By certified mail on January 3, 2019, the earliest opportunity at which Plaintiff could do
19
     so due to family emergency over the holiday, Plaintiff timely served a waiver of service and
20
     summons with copies of the instant complaint upon the above-stated Defendants, neither of
21

22   whom has returned said waiver despite an accurate clearly identified temporary address for such

23   return. Therefore, Plaintiff requires additional time to effect service upon Defendants by private
24
     process, which Plaintiff has initiated and awaits by US Marshalls.
25
            The instant continuance has no impact on other existing deadlines, settings, or schedules.
26
     Dated: February 18, 2019
27

28
                                                  ____________/s/_______________
                                                  G. Smith, M.A., J.D

                                 PLAINTIFF’S MOTION TO EXTEND TIME                                       1
              Case 1:17-cv-00712-CL         Document 39        Filed 02/18/19     Page 2 of 2




 1

 2

 3

 4                                     CERTIFICATE OF SERVICE
 5
     I hereby certify that on the above-stated date I caused to be served a true and correct copy of the
 6   above-stated motion to:
 7   Douglas McGeary
 8   2 N. Oakdale Ave.
     Medford, OR 97501
 9                                                 ___________/s/________________
                                                   G. Smith, M.A., J.D.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                 PLAINTIFF’S MOTION TO EXTEND TIME                                         2
